445 F.2d 305
UNITED STATES of America, Plaintiff-Appellee,v.Steven Patrick LONGO, Defendant-Appellant.
No. 26501.
United States Court of Appeals, Ninth Circuit.
July 1, 1971, Rehearing Denied Aug. 9, 1971.

Martha Goldin (argued), Hollywood, Cal., for defendant-appellant.
David Fox, Asst. U.S. Atty., (argued), Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., John W. Hornbeck, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BARNES, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
1.  Appellant's I-A classification is not subject to contest here.  No appeal from that classification was taken.  Appellant was thus under a duty to report for induction in response to the board's original order.  See McKart v. United States, 395 U.S. 185, 192-201, 89 S.Ct. 1657, 23 L.Ed.2d 194 (1969).


2
2.  Appellant's appearance four hours late did not constitute compliance with that order.  Accordingly he was thereafter under a continuing duty to report.  See 32 C.F.R. 1632.14.


3
3.  No delay in subsequent issuance of report orders was in excess of 120 days, so as to amount to an implied revocation of the original order to report.  See 32 C.F.R. 1632.2; see also United States v. Stevens, 438 F.2d 628 (9th Cir. 1971).


4
4.  Appellant's dependency claim, advanced after he was ordered to report, did not present a prima facie case of a change of circumstances beyond his control.  See 32 C.F.R. 1625.2; United States v. Hulphers, 421 F.2d 1291, 1293 (9th Cir. 1969).


5
5.  We find no error in instructions.


6
Affirmed.